The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1, 3, 8, 10, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-10, and 15 -16 of patent number 11249770.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17585382
Patent Number 11249770
     1. A system, comprising:
     at least one computing device comprising a processor and a memory; and
     machine-readable instructions stored in the memory that, when executed by the
processor, cause the at least one computing device to at least:
     receive an enrollment request from a client device, the enrollment request comprising at least one user credential and an enterprise identifier that uniquely identifies an enterprise associated with the client device with respect to another enterprise;
     identify a configuration profile based at least in part on the enterprise identifier;
     authenticate the client device based at least in part on the at least one user credential; and
     send an enrollment response to the client device, the enrollment response comprising a provisioning package (PPKG) file.
     1. (Currently Amended) A system, comprising:
     a computing device comprising a processor and a memory; and     machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
     read a configuration file previously installed on the computing device, the configuration file containing a provisioning address and an enterprise identifier that uniquely identifies an enterprise associated with the computing device with respect to another enterprise;
     automatically create a user account using a predefined username and credential stored in the configuration file;
     send an enrollment request to the provisioning address to enroll the computing device with a provisioning service using the user account, the enrollment request comprising the enterprise identifier;
     receive an enrollment response from the provisioning service, the enrollment response comprising a provisioning package (PPKG) file; and
     apply the PPKG file to configure the computing device.
     3. The system of claim 1, wherein the PPKG file comprises at least one of an
application installer for an application to be installed on the client device or a configuration value for a configuration setting of the client device.
     2. (Previously Presented) The system of claim 1, wherein the PPKG file comprises an application installer for an application to be installed on the computing device and the machine-readable instructions that cause the computing device to apply the PPKG file further cause the computing device to install the application using the application installer.
     8. A method, comprising:
     receiving an enrollment request from a client device, the enrollment request
comprising at least one user credential and an enterprise identifier that uniquely identifies an
enterprise associated with the client device with respect to another enterprise;
     identifying a configuration profile based at least in part on the enterprise identifier;
     authenticating the client device based at least in part on the at least one user
credential; and
     sending an enrollment response to the client device, the enrollment response
comprising a provisioning package (PPKG) file.
     8. (Currently Amended) A method, comprising:
     reading a configuration file previously installed on a computing device, the configuration file containing a provisioning address and an enterprise identifier associated with an enterprise profile;
     automatically creating a user account using a predefined username and credential stored in the configuration file;
     sending an enrollment request to the provisioning address to enroll the computing device with a provisioning service using the user account, the enrollment request comprising the enterprise identifier;
     receiving an enrollment response from the provisioning service, the enrollment response comprising a provisioning package (PPKG) file; and
     applying the PPKG file to configure the computing device.
     10. The method of claim 8, wherein the PPKG file comprises at least one of an
application installer for an application to be installed on the client device or a configuration value for a configuration setting of the client device.
     9. (Currently Amended) The method of claim 8, wherein the PPKG file comprises an application installer for an application to be installed on the computing device and applying the PPKG file further comprises installing the application.
     15. A non-transitory, computer-readable medium, comprising machine-readable
instructions stored in a memory of a computing device that, when executed by a processor of the computing device, cause the computing device to at least: 
     receive an enrollment request from a client device, the enrollment request comprising at least one user credential and an enterprise identifier that uniquely identifies an enterprise associated with the client device with respect to another enterprise;
     identify a configuration profile based at least in part on the enterprise identifier;

authenticate the client device based at least in part on the at least one user credential; and
     send an enrollment response to the client device, the enrollment response comprising a provisioning package (PPKG) file.
     15. (Currently Amended) A non-transitory, computer-readable medium,
comprising machine-readable instructions that, when executed by a processor of a
computing device, cause the computing device to at least:
     read a configuration file previously installed on the computing device, the
configuration file containing a provisioning address and an enterprise identifier
associated with an enterprise;
     automatically create a user account using a predefined username and credential stored in the configuration file;
     send an enrollment request to the provisioning address to enroll the computing device with a provisioning service using the user account, the enrollment request comprising the enterprise identifier;
     receive an enrollment response from the provisioning service, the enrollment response comprising a provisioning package (PPKG) file; and
     apply the PPKG file to configure the computing device.
     17. The non-transitory, computer-readable medium of claim 15, wherein the PPKG file
comprises at least one of an application installer for an application to be installed on the client device or a configuration value for a configuration setting of the client device and the machine-readable instructions, when executed, further cause the computing device to at least:
     identify the at least one of the application installer or the configuration value from
the configuration profile; and
     package the at least one of the application installer or the configuration value from
the configuration profile into the PPKG file.
     16. (Previously Presented) The non-transitory, computer-readable medium of
claim 15, wherein the PPKG file comprises an application installer for an application to
be installed on the computing device and the machine-readable instructions that cause the
computing device to apply the PPKG file further cause the computing device to install the application using the application installer.


As shown from the table above, claims 1-2, 8-10, and 15-15 of patent 11249770 teaches the same concept of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187